

114 HR 5784 IH: File Once FAFSA Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5784IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to simplify the FAFSA requirements for dependent
			 students, and for other purposes.
	
 1.Short titleThis Act may be cited as the File Once FAFSA Act of 2016. 2.FAFSA simplification (a)One-Time FAFSA filing for dependent studentsSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the following:
				
					(13)One-time FAFSA filing for dependent students
 (A)In generalNotwithstanding any other provision of this section and subject to subparagraphs (B) and (C), an applicant who submits a FAFSA for the first time during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant and is determined to be a dependent student who is eligible to receive a Federal Pell Grant for the academic year for which the applicant submitted such FAFSA—
 (i)for any succeeding academic year for which the applicant does not submit a FAFSA and for which the applicant submits a certification form described in subparagraph (D) based on which the Secretary confirms that the applicant is a dependent student for such year—
 (I)shall not be required to submit a FAFSA to receive financial assistance under this title; and (II)shall have an expected family contribution for such year that is equal to the expected family contribution of the applicant determined for the academic year for which the applicant submitted a FAFSA during such period, except that an adjustment to such expected family contribution may be made under section 479A;
 (ii)if the applicant submits a FAFSA for any succeeding academic year— (I)shall have an expected family contribution for such year that is determined based on such FAFSA; and
 (II)shall be required to submit a FAFSA for any other academic year for which the applicant seeks financial assistance under this title; and
 (iii)if the applicant is determined to be an independent student for any succeeding academic year or does not submit a certification form described in subparagraph (D), shall submit a FAFSA for such succeeding academic year and any other academic year for which the applicant seeks financial assistance under this title.
 (B)Adjustment of expected family contributionWith respect to an applicant described in subparagraph (A)(i) who receives an adjustment under section 479A to the expected family contribution of the applicant for an academic year, for any succeeding academic year after the academic year for which the adjustment was made, subclause (II) of such subparagraph shall be applied to such applicant by substituting expected family contribution of the applicant as most recently adjusted under section 479A for such applicant for the expected family contribution of the applicant determined for the academic year for which the applicant submitted a FAFSA during such period.
 (C)Rule for certain studentsWith respect to an applicant who submits a FAFSA for academic year 2016–2017 and enrolls in an institution of higher education for such year, subparagraph (A) shall be applied—
 (i)in the matter preceding clause (i), by substituting academic year 2016–2017 for the first time; and (ii)in clause (i)(II), by substituting academic year 2016–2017 for the academic year for which the applicant submitted a FAFSA during such period.
 (D)Dependent student certification formThe Secretary, in cooperation with representatives of agencies and organizations involved in student financial assistance, shall use behavioral science insights to produce, distribute, and process free of charge a short and simple consumer-tested dependent student certification form that uses skip logic to bypass fields that are inapplicable to an applicant. Such form shall not require an applicant to provide data that the Secretary may otherwise obtain with respect to the applicant (such as age or active duty military status), and may only contain the data elements required for purposes of subparagraph (A)(i)—
 (i)to confirm that the applicant is a dependent student; (ii)to allow the applicant to update the contact information of such applicant or the Federal School Code of the institution of higher education in which the applicant is, or will be enrolled, for the academic year for which the applicant submits such form; and
 (iii)to ask whether the applicant’s need and eligibility for financial assistance under this title has not changed substantially since the most recent of the following:
 (I)The applicant submitted a FAFSA. (II)The applicant received an adjustment under section 479A to the expected family contribution of the applicant.
 (E)Succeeding academic year definedIn this paragraph, the term succeeding academic year— (i)when used with respect to an applicant who submits a FAFSA for the first time for an academic year during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant, means any academic year during such period that follows the academic year for which the applicant submits such FAFSA; and
 (ii)when used with respect to an applicant described in subparagraph (C), means any academic year after academic year 2016–2017 during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant.
							. 
 (b)Effective dateThe amendment made by this section shall be effective with respect to determining the expected family contribution of applicants for award year 2017–2018 and each succeeding award year.
			